EXHIBIT 10.21
 
THIRD AMENDMENT TO AMENDED AND RESTATED MASTER OPERATING LEASE AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED MASTER OPERATING LEASE AGREEMENT
(this “Amendment”), dated as of June 29, 2010, but effective as of June 1, 2010
(the “Effective Date”), is entered into by and between SUTTON HILL CAPITAL,
L.L.C. (together with its successors, legal representatives and assigns,
“Landlord”) and CITADEL CINEMAS, INC. (together with its successors, legal
representatives and assigns, “Tenant”).


RECITALS


WHEREAS, Landlord and Tenant, entered into that certain Lease Agreement, dated
as of July 28, 2000 (“Original Lease”), as amended by that certain (i) Amended
and Restated Lease Agreement, dated as of January 29, 2002, by and between
Landlord and Tenant (“First Amendment”), (ii) Omnibus Amendment Agreement, dated
as of October 22, 2003, by and among Tenant, Landlord, Nationwide Theatres
Corp., Sutton Hill Associates and Reading International, Inc. (“Omnibus
Amendment”), and
(iii) Second Amendment to Amended and Restated Master Operating Lease, dated as
of September 1, 2005, by and between Landlord and Tenant (“Second Amendment”
and, together with the Original Lease,
First Amendment and Omnibus Amendment, the “Lease”) pursuant to which Tenant
originally leased
various parcels of land more particularly described in the Lease (collectively,
the “Original Leased Sites”), including the Village East Cinemas, located at 181
Second Avenue, New York, New York 10003, and more particularly described in the
Lease (the “VET Site”);


WHEREAS, since the date of the Lease, all of the Original Leased Sites, except
the VET Site, have either been sold to Tenant or otherwise removed from the
assets leased thereunder;


WHEREAS, Tenant desires to continue leasing the VET Site from Landlord and
Landlord is willing to lease the same to Tenant; and


WHEREAS, Landlord and Tenant (each, a “Party”) desire to amend the Lease as more
particularly set forth herein.


NOW, THEREFORE, incorporating the foregoing recitals, and in consideration of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree to modify the Lease as hereinafter set
forth:


AGREEMENT


1.  
Defined Terms.



(a)  
Capitalized terms used, and not otherwise defined, herein shall have the same
definitions as set forth in the Lease.



(b)  
Effective as of the Effective Date, the following terms shall be deleted in
their entirety and restated as set forth below:



“Applicable Rent Amount” means for any calendar month (or part thereof),
$49,166.67 (approximately $590,000 per Lease Year).  For purposes of the
foregoing, a “Lease Year” means each period beginning June 1, 2010 or an
anniversary thereof and ending on the day prior to the next anniversary thereof.


 
 

--------------------------------------------------------------------------------

 
 
“Basic Rent” means:


(a) for each full calendar month, an amount equal to the Applicable Rent Amount
for such month or such other amount determined in accordance with paragraph (d)
of Section 16, and


(b) for any partial calendar month, an amount computed by multiplying the
following:


(i) an amount equal to the Applicable Rent Amount for such month or, if then
applicable, such other amount determined in accordance with paragraph (d) of
Section 16, and


(ii) a fraction having a numerator equal to the number of days the Theatre
Properties are under lease during such partial month and a denominator equal to
the number of days in such month.


“Parcel” or “Parcel of Property” means the real estate underlying the Leased
Site.  “Site Leases” means that certain Indenture of Lease dated as of January
31, 1987 between Senyar Holding Company, as landlord, and M-Square Theaters,
Inc., as tenant, covering premises at 181-189 Second Avenue, New York, New York
10003, containing the Village East Theatre, as amended by that certain First
Amendment to Lease, dated as of June 15, 1989, between Senyar Holding Company
and M-Square Theaters, Inc., and the letter regarding notices, dated December
20, 1993 from Senyar Holding Company to M-Square Theatres, Inc.


“Theatre Properties” means the interest of Landlord in the Leased Sites, the
Theatre Improvements and the Equipment.


(c) Effective as of the Effective Date, all references in the Lease to the term
“License and Option Agreement” shall be eliminated.


2. Extended Term; No Further Renewals. The Lease Term for the VET Site only is
hereby extended until June 30, 2020 (the “New Lease Termination Date”), subject
to earlier termination in accordance with the terms of the Lease as amended
hereby. Notwithstanding anything set forth in the
Lease to the contrary, including Sections 12(h), (i) and (j) therein, Tenant
shall not have any further right to extend or renew the Lease, as amended
hereby.


3. Condition. The Parties acknowledge that Tenant currently occupies the VET
Site and that Landlord has no obligation to construct leasehold improvements for
Tenant or to repair or refurbish the VET Site in connection with the lease of
the same as contemplated herein. Accordingly, Tenant accepts the Premises in its
current “AS IS” condition. In addition, Tenant acknowledges that neither
Landlord nor any of its agents has made any representations or warranties
(implied or otherwise) with respect to the condition of the VET Site or the
present or future suitability of the same for the conduct of Tenant’s business.
Accordingly, Tenant hereby waives any rights, claims or actions against Landlord
under any express or implied warranties of suitability. Further, if any
governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business in the VET Site, Tenant shall, at its sole cost and
expense, procure and at all times maintain such license or permit and shall at
all times comply with the terms and conditions thereof.


 
2

--------------------------------------------------------------------------------

 
 
4. Basic Rent. Notwithstanding anything set forth in the Lease, as amended
hereby, to the contrary, including Sections 12(i) and 12(j), commencing on the
Effective Date, the monthly Basic Rent payable by Tenant shall be the Applicable
Rent Amount.


5.  
Option to Purchase.



(a) So long as there is no Event of Default of the type described in clause (f)
of Section 18 of the Lease, as hereby amended, Tenant shall have the right (the
“Purchase Option”), subject to the terms of this Section 5, to purchase all, but
not less than all, of the Theater Property, including all Elements thereof as
then constituted, and all of Landlord’s right, title and interest in, to and
under the Site Leases (the “Purchased Assets”), for an amount equal to Five
Million Nine Hundred Thousand Dollars ($5,900,000) (the “Acquisition Cost”).


(b) Tenant may exercise the Purchase Option effective as of May 31, 2020
(“Purchase Option Closing Date”) by giving Landlord written notice (“Exercise
Notice”) which shall be delivered no later than August 31, 2019.


(c) Within five (5) Business Days after Tenant gives notice of exercise of the
Purchase Option, Landlord and Tenant shall execute and acknowledge in duplicate
a contract of sale in the form attached as Exhibit A to this Amendment. Landlord
and Tenant shall cooperate and use commercially reasonable efforts to make all
filings with, and obtain all consents and approvals of, all Governmental
Authorities and other parties necessary in connection with the transfer of the
Purchased Assets completed by this Section 5.


(d) If Tenant exercises the Purchase Option, then, on the Purchase Option
Closing Date:


(i) Tenant shall pay to Landlord (A) the Acquisition Cost, (B) all Basic Rent
payable up to and including the Purchase Option Closing Date, (C) any Additional
Rent owing up to and including the Purchase Option Closing Date, (D) any amounts
payable by Tenant pursuant to Section 11 of the Lease, as amended hereby, and
(E) any other amounts owing by Tenant under the Lease, as amended hereby. Tenant
shall pay such amounts in cash or certified funds, as Landlord shall determine
in its sole discretion; provided, that Tenant may pay any of such amounts to any
lender to Landlord, or any Person holding or asserting a Lien on any of the
Purchased Assets which Lien or asserted Lien arose from any act or omission of
Landlord or any Affiliate (and not by reason of a Tenant Event), if and to the
extent Tenant reasonably determines such payment is necessary to enable Tenant
to obtain title to the Purchased Assets free and clear of Liens (other than
Landlord Permitted Liens except those relating to Financing Agreements) and
claims; provided, however, that nothing herein shall obligate Landlord to cause
any such Lien to be removed or cured if arising from a Tenant Event or to
enforce any provision hereof or exercise any rights or remedies against Tenant.


(ii) Landlord shall transfer to Tenant title to the Purchased Assets by a bill
of sale, quitclaim deed or such other conveyance instrument or instruments as
Tenant may reasonably require to convey all the Purchased Assets, which bill of
sale, quitclaim deed or other conveyance instrument shall otherwise be
reasonably satisfactory to the Parties.
The transfer of Landlord’s interest in the Theatre Properties and all of
Landlord’s right,
title and interest in, to and under the Site Leases shall be on an as-is,
non-installment sale basis, without warranty by, or recourse to, Landlord,
except that such title shall be free of any Liens (other than Landlord Permitted
Liens except those relating to Financing Agreements); provided, however, that
nothing herein shall obligate Landlord to cause any such Lien to be removed or
cured if arising from a Tenant Event or to enforce any provision hereof or
exercise any rights or remedies against Tenant.


 
3

--------------------------------------------------------------------------------

 
 
(e) If the Lease, as amended hereby, expires or is terminated by Landlord in any
manner or for any reason whatsoever, the Purchase Option shall cease and said
option shall be void; provided, however, that this provision shall not limit
Tenant’s rights to recover damages for breach of this Lease, as amended hereby,
by Landlord, which shall include, as applicable, damages for loss of the
Purchase Option (subject to the limitation that Landlord shall have no liability
for loss of prospective profits or any other special, punitive, exemplary,
consequential, incidental or indirect losses or damage (in tort, contract or
otherwise)). The Purchase Option is not assignable separate from this Lease (to
the extent assignable) and Landlord shall not be obligated to convey hereunder
to any party other than Tenant, except that the Purchase Option shall be
exercisable by a permitted mortgagee of Tenant.


(f) Landlord hereby notifies Tenant that, if Tenant exercises the Purchase
Option or if Landlord exercises the Put Right (defined below), the Theatre
Properties may be sold pursuant to the like kind exchange provisions of the
Code. Tenant agrees to execute at the closing of the purchase of the Theatre
Properties under this Section 5 (the “Closing”) or the closing of the put of the
Theatre Properties under Section 6 (the “Put Closing”), as applicable, all
reasonable and customary documents necessary to accomplish the sale under the
like kind exchange rules as prepared by Landlord’s attorney, provided that
Tenant shall not be required to execute any document that would or might (i)
require Tenant to incur any cost or expense; (ii) require Tenant to take title
to any property other than the Theatre Properties; or (iii) require Tenant to
incur any liability, whether current, accrued or contingent. Landlord shall be
responsible for all costs of such documentation and guarantees that no terms or
conditions in the Lease, as hereby amended, shall change due to the execution of
the like kind exchange documents, nor shall the Closing or
Put Closing, as applicable, be delayed thereby. As aforesaid, Tenant will not be
required to purchase any property (other than the Theatre Properties), but may
be required to pay the
Acquisition Cost or Transfer Portion (defined below), as applicable (or some
portion thereof, as
Landlord may direct prior to the Closing or Put Closing, as applicable) into an
escrow fund established for the purpose of the like kind exchange. Landlord
shall defend, indemnify and save
Tenant harmless from any loss, expense, claims or damages in connection with
Tenant executing any such documents. The provisions of this Section 5(f) shall
survive the Closing or Put Closing, as applicable.


(g) Compliance by Tenant with each and all of the time periods set forth in this
Section 5 shall be “of the essence”.


(h) All references to “Purchase Option” in Sections 14(a), (b), (c) and (d) of
the Lease shall refer to the Purchase Option set forth in this Section 5 or the
Put Right set forth in Section 6 below, as applicable, and the exercise thereof
during the timeframe provided in this Amendment; provided, however, that the
references in Sections 14(c) and 14(d) to “Initial Term” shall hereafter be
amended to refer to the “Lease Term.”


6. Landlord Put Option. Landlord shall have the following put option (the “Put
Right”), whereby Landlord shall have the right to sell all or certain portions
of its interest in the Theatre Properties and the Site Leases to Tenant or its
assignee, and Tenant or its assignee shall be obligated to purchase the same at
the applicable Put Price (as defined below), subject to the following terms and
conditions:


 
4

--------------------------------------------------------------------------------

 
 
(a) The exercise period of the Put Right shall commence on July 1, 2013 and
shall continue through and including December 4, 2019 (such period, the “Put
Period”). Landlord shall exercise the Put Right by delivering its irrevocable
written notice to Tenant at any time during the Put Period. Such notice shall
specify (i) the portion of Landlord’s interest that Landlord desires to transfer
to Tenant pursuant to this Section (“Transfer Portion”); provided, however, that
the Transfer Portion shall be in increments of no less than One Hundred Thousand
Dollars ($100,000) with the maximum amount for Landlord’s entire interest in the
Theatre Properties and the Site Leases shall be Five Million Nine Hundred
Thousand Dollars ($5,900,000) (the amount for the applicable exercise of the Put
Right, the “Put Price”) and (ii) the closing date for such transfer (“Put
Closing Date”), which date shall not be earlier than the date that is one
hundred eighty (180) days after the date of such notice.
 
(b) If Landlord exercises the Put Right, then, on the Put Closing Date:
 
(i)      Tenant shall pay to Landlord (A) the Put Price, (B) all Basic Rent
payable up to and including the Put Closing Date, (C) any Additional Rent owing
up to and including the Put Closing Date, (D) any amounts payable by Tenant
pursuant to Section 11 of the Lease, and (E) any other amounts owing by Tenant
under the Lease, as amended hereby. Tenant shall pay such amounts in cash or
certified funds, as Landlord shall determine in its sole discretion; provided,
that Tenant may pay any of such amounts to any lender to Landlord, or any Person
holding or asserting a Lien on any of the Transfer Portion which Lien or
asserted Lien arose from any act or omission of Landlord or any Affiliate (and
not by reason of a Tenant Event), if and to the extent Tenant reasonably
determines such payment is necessary to enable Tenant to obtain title to the
Transfer Portion free and clear of Liens (other than Landlord Permitted Liens
except those relating to Financing Arrangements) and claims; provided, however,
that nothing herein shall obligate Landlord to cause any such Lien to be removed
or cured if arising from a Tenant Event or to enforce any provision hereof or
exercise any rights or remedies against Tenant.


(ii)      Landlord shall transfer to Tenant title to the Transfer Portion by a
bill of sale, quitclaim deed or such other conveyance instrument or instruments
as Tenant may reasonably require to convey the applicable Transfer Portion,
which bill of sale, quitclaim deed or other conveyance instrument shall
otherwise be reasonably satisfactory to the Parties. In the event that Landlord
does not transfer its entire interest in the Theatre Properties and the Site
Leases to Tenant in the same transaction, such quitclaim deed or such other
conveyance instrument shall transfer an undivided tenant-in common interest
subject to the Lease, as amended hereby, equal to that fraction, the numerator
of which shall be the Put Price and the denominator of which shall be Five
Million Nine Hundred Thousand Dollars ($5,900,000) (such fraction, the “Transfer
Percentage”). The transfer of Landlord’s interest in the Theatre Properties and
all or any portion of Landlord’s right, title and interest in, to and under the
Site Leases shall be on an as-is, non-installment sale basis, without warranty
by, or recourse to, Landlord, except that such title shall be free of any Liens
(other than Landlord Permitted Liens except those relating to Financing
Agreements); provided, however, that nothing herein shall obligate Landlord to
cause any such Lien to be removed or cured if arising from a Tenant Event or to
enforce any provision hereof or exercise any rights or remedies against Tenant.


7.      Effect of Amendment; Ratification. Except to the extent the Lease is
modified by this Amendment, the terms and provisions of the Lease shall remain
unmodified and in full force and effect.  In the event of conflict between the
terms of the Lease and the terms of this Amendment, the terms of this Amendment
shall prevail.


 
5

--------------------------------------------------------------------------------

 
 
8.      No Defenses. Tenant affirms that, as of the date of execution of this
Amendment, no default or breach by Landlord exists under the Lease and Tenant
has no defenses, offsets or counterclaims that could be asserted in an action by
Landlord to enforce Landlord’s remedies under the Lease.


9. Counterparts. This Amendment may be executed by Landlord and Tenant in one or
more counterparts, each of which when so executed and delivered shall be deemed
to be an original, and all of which counterparts together shall constitute one
and the same instrument.


10. Authority to Execute Amendment. Each individual executing this Amendment on
behalf of a partnership, limited liability company or corporation represents
that he or she is duly authorized to execute and deliver this Amendment on
behalf of the partnership, limited liability company and/or corporation and
agrees to deliver evidence of his or her authority to Landlord upon request by
Landlord.


11. Governing Law. This Amendment and any enforcement of the agreements and
modifications set forth above shall be governed by and construed in accordance
with the laws of the State of New York.


[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date and
year first above written.


LANDLORD:


SUTTON HILL CAPITAL, L.L.C.,
a New York limited liability company






By: /s/ James J. Cotter
Name:  James J. Cotter
Its:  Managing General Partner
Date:  June 29, 2010


TENANT:


CITADEL CINEMAS, INC.,
a Nevada corporation






By:  /s/ Andrzej Matyczynski
Name:  Andrzej Matyczynski
Its:  Chief Financial Officer
Date:  June 29, 2010
 
 
7

--------------------------------------------------------------------------------

 